Citation Nr: 9927432	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  94-49 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left eye 
condition.

2.  Entitlement to a higher rating for posttraumatic stress 
disorder (PTSD), rated 10 percent disabling prior to 
November 7, 1996.

3.  Entitlement to a higher rating for PTSD, rated 30 percent 
disabling effective November 7, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel

INTRODUCTION

The veteran had honorable active service from February 1969 
to February 1972 and received the Combat Infantryman Badge.  
A subsequent period of active service was terminated by a 
discharge that has been determined to bar VA benefits other 
than health care.  

This appeal arises from a February 1994 RO rating decision 
that established service connection for PTSD and assigned a 
10 percent rating.  In that decision, the RO also determined 
that the veteran had not submitted new and material evidence 
to reopen a claim for service connection for a left eye 
condition.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution. 

In April 1998, the Board determined that new and material 
evidence to reopen the claim for service connection for a 
left eye condition had been received.  The Board then 
reopened the claim and remanded the issue to the RO for 
additional development.  The Board also remanded the issue 
regarding an increased rating for PTSD for additional 
development.  

The record also reflects that, in response to the veteran's 
request for a Travel Board hearing, the RO notified the 
veteran in a February 1997 letter to his last known address 
that a hearing had been scheduled for March 1997.  The claims 
file notes that the veteran failed to report for the hearing, 
although the RO notification letter has not been returned by 
the United States Postal Service as undeliverable.  The 
veteran has not explained his failure to report or requested 
rescheduling of the hearing.  Under these circumstances, the 
Board deems the hearing request to be withdrawn.  See 
38 C.F.R. § 20.702(d) (1998).

Because the rating schedule for mental disorders was revised 
effective November 7, 1996, and the United States Court of 
Appeals for Veterans Claims (Court) has held that the revised 
regulations do not allow for retroactive application, and in 
light of the RO's action in this case to grant a higher 
rating for PTSD, effective from November 7, 1996, the Board 
has separated the veteran's claim for an increased rating for 
PTSD into two issues as shown on page 1 of this 
decision/remand.  See Rhodan v. West, 12 Vet. App. 55 (1998).  
The Board will address the increased rating issues in the 
REMAND portion of the decision.


FINDINGS OF FACT

1.  The veteran is entitled to the presumption of soundness 
at entry into active service.

2.  The veteran served in combat.

3.  A diagnosis of status post-left penetrating eye ocular 
injury with the sequelae of corneal and macular scarring, 
aphakia, traumatic mydriasis, secondary strabismus, and 
glaucoma has been assigned.

4.  The current clinical left eye conditions are consistent 
with the veteran's report of a shrapnel injury during active 
service.

5.  No clear and convincing evidence to rebut the presumption 
of service connection for a left eye condition has been 
submitted.


CONCLUSION OF LAW

A left eye condition was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 1137, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's service 
connection claim is well grounded.  The veteran is a combat 
veteran and has alleged an eye injury in combat.  He has 
submitted medical evidence linking current conditions to 
previous eye trauma, thus providing a plausible basis for the 
claim.  However, the establishment of a plausible claim does 
not dispose of the issue.  The Board must review the claim on 
its merits and account for the evidence that it finds to be 
persuasive and unpersuasive and provide reasoned analysis for 
rejecting evidence submitted by or on behalf of the claimant.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518 (1996), 
citing Gilbert, at 54.  The Board finds that all relevant 
evidence for equitable disposition of this claim has been 
obtained to the extent possible and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  See 38 U.S.C.A. § 5107(a) (West 1991).

I.  Factual Background

The National Personnel Records Center (NPRC) reported that 
the veteran's service medical records are largely missing; 
however, an enlistment examination dated in February 1969 is 
entirely negative for any eye disorder.  In a report of 
medical history completed at the time of enlistment, the 
veteran denied any history of eye trouble and the examiner 
noted that there was no history of accident, disease or 
disability.  

The veteran's DD-214 notes that he served as a vehicle driver 
and served in Vietnam from March 5, 1970 to August 25, 1970.  
He was awarded the Combat Infantryman Badge (CIB).  No Purple 
Heart was awarded.  

In August 1975, the veteran submitted a claim for VA 
benefits, including for service connection for a traumatic 
cataract.  On the claim form, he reported a history of a 
traumatic cataract in August 1969.  In August 1975 the RO 
denied the claim because of the character of the veteran's 
discharge in September 1974.  In a March 1977 decision, the 
Board determined that the veteran was ineligible for VA 
benefits based on character of service and denied the claim.  

An administrative decision by the RO in October1978 
determined that the veteran was eligible for VA benefits for 
the period of service from February 1969 to June 1972.

In September 1981, the RO denied a claim for service 
connection for an eye condition on the basis that an eye 
condition was not shown by the evidence of record.  The 
veteran did not appeal that decision.  

In June 1992, the veteran again applied for service 
connection for a left eye condition.  He reported that he 
injured his left eye during service in Vietnam and was 
evacuated to Japan for eye surgery.  

In August 1993, the RO received VA outpatient treatment 
records and VA examination reports.  An April 1993 VA eye 
examination report reflects the veteran's report that 
shrapnel struck his left eye in Vietnam.  The report notes a 
history of a shrapnel injury in Vietnam and a diagnosis of 
status post-left penetrating eye ocular injury with the 
sequelae of corneal and macular scarring, aphakia, traumatic 
mydriasis, secondary strabismus, and glaucoma.  The examiner 
noted that the clinical findings correlated with the injury 
and account for the veteran's visual loss and discomfort.  
The report also indicates that he had no useful vision in the 
left eye.  

In February 1994, the RO determined that no new and material 
evidence had been received to reopen the claim for service 
connection for an eye condition.   

In April 1998, the Board determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for a left eye condition.  The Board remanded the 
case to the RO for an additional search for service medical 
records and for post-service treatment records.  

In May 1998, a spokesman for the Army Discharge Review Board 
reported that no records for the veteran were on file there.  
Numerous attempts to obtain additional service medical 
records from NPRC have been unavailing.  

In December 1998, the Medical College of Virginia supplied 
recent treatment reports.  Of these, a December 1988 
treatment report notes S/P CE OS (status post cataract 
extraction left eye) 1966 for cataract due to metallic 
foreign body.  The report also notes muscle surgery, left 
eye, in the 1970's and status-post YAG (laser 
photocoagulation) for an iris strand over the left eye, also 
due to glaucoma.  

II.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  See 38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b) (1998).  

The veteran's entrance physical examination does not note any 
relevant preexisting conditions.  Therefore, a presumption 
arises that he was in sound condition when accepted for 
active service.  Only by clear and unmistakable evidence of 
pre-existing disability can this presumption be rebutted.  
Private treatment reports dated in December 1988 indicate a 
history of left eye cataract removal surgery in "1966" and 
that the cataract was the result of a metallic foreign body.  
Because of the date, this report suggests that left eye 
trauma might have pre-existed active service; however, no 
basis is provided for that history and the report itself does 
not comport with the enlistment examination report that does 
not note any such left eye condition at the time of entry in 
1969.  Because the basis on which that report rests is not 
factually borne out, the probative value is thereby lessened.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).  In that 
case, the Court held that a bare conclusion, even one written 
by a medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304(b).  Hence, in 
the instant case, the veteran is entitled to the presumption 
of soundness at entry into active service.  

The veteran has alleged that he sustained a left eye injury 
in combat.  In the case of a combat veteran who alleges that 
a disease or injury is service connected, the burden of the 
veteran who seeks benefits for an allegedly service-connected 
disease or injury and who alleges that the disease or injury 
was incurred in or aggravated by combat service is lightened 
by 38 U.S.C.A. § 1154(b).  That statute sets forth a three-
step analysis.  First, it must be determined whether there is 
satisfactory, lay or other evidence of service incurrence or 
aggravation of such injury or disease.  Second, it must be 
determined whether the evidence is consistent with the 
circumstances, conditions, or hardships of such service.  If 
these two inquiries are met, the Secretary shall accept the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists.  If 
both of these inquiries are satisfied, a factual presumption 
arises that the alleged injury or disease is service 
connected.  Third, it must be determined whether the 
Government has met its burden of rebutting the presumption of 
service connection by "clear and convincing evidence to the 
contrary."  Collette v. Brown, 82 F.3d 389 (1996).  

The Board finds that because the veteran is a combat veteran 
and in light of the medical evidence of record, his 
assertions are sufficient to establish that he received a 
shrapnel injury to the left eye in combat in 1970, even 
though no official record of such injury exists.  See 
38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (1996).  
The Board notes here that in this case, the veteran's claim 
is not in conflict with any service medical records, as it 
appears that all of his service treatment records subsequent 
to his entrance examination report are missing. 

The Board must next determine whether the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service.  The evidence in this case consists of the 
veteran's claim of an injury during combat and VA and private 
clinical reports.  As noted above, the veteran's lay evidence 
is otherwise satisfactory.  An April 1993 VA examination 
report contains an opinion that the clinical findings 
correlate with the veteran's reported history of the injury.  
This evidence serves to corroborate the veteran's claimed 
injury in combat.  The Board therefore finds that the 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  Because the first two inquiries 
required by Collette are met, the Board must accept the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists.  In 
other words, a factual presumption has arisen that the 
alleged injury or disease is service-connected.  Collette, 
supra.  

Before the claim can be granted, the Board must also 
determine whether the Government has met its burden of 
rebutting the presumption of service connection by "clear 
and convincing evidence to the contrary."  The Board does 
not find any evidence to rebut the presumption of service 
connection in this case.  Service connection for a left eye 
injury is, therefore, granted.


ORDER

Service connection for a left eye condition is granted.


REMAND

At the outset, the Board notes that the veteran's assertion 
that a service-connected disability is worse than currently 
evaluated renders the claim for a higher rating plausible 
and, thus, well grounded.  See Drosky v. Brown, 10 Vet. App. 
251 (1997); see also Fenderson v. West, 12 Vet. App. 119 
(1999).  The submission of a well grounded claim triggers 
VA's duty to assist the veteran in developing facts in 
support of his claim.  See 38 U.S.C.A. § 5107(a).  

A May 1997 VA PTSD examination report notes that the veteran 
worked only one or two days per week.  The April 1998 Board 
remand specifically requested that the veteran be scheduled 
for a social and industrial survey by a VA counselor to 
determine the extent of his impairment due to PTSD.  The 
claims file was then to be returned to the VA PTSD examiner 
for an addendum and a GAF score.  After such development, the 
RO was directed to re-evaluate the claim, giving 
consideration to both the prior and the revised rating 
criteria, applying whichever criteria were to the veteran's 
advantage.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

The claims file indicates that the veteran underwent a VA 
PTSD examination in June 1998 and the examiner appears to 
have evaluated the veteran's PTSD and rendered an opinion 
concerning the level of impairment due to solely to PTSD.  
The examiner noted that substance abuse was not a current 
problem.  However, a VA social and industrial survey is not 
of record.  A December 1998 deferred rating decision notes 
that the social and industrial survey was still needed.  
Nevertheless, there is no indication that it was ever 
scheduled.  

Finally, the March 1999 supplemental statement of the case 
indicates that the RO did not consider the new evidence 
regarding the claim for an increased rating for PTSD under 
the former criteria of the rating schedule.  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
are to his advantage.  See Karnas, 1 Vet. App. at 313.  
Therefore, the RO's review of the issue of an increased 
evaluation for PTSD must consider the provisions of the 
schedule for rating mental disorders effective prior to 
November 7, 1996, and the provisions of the rating schedule 
effective from November 7, 1996; and resolve the claim for an 
increased rating for PTSD under the criteria that are to the 
advantage of the veteran. 

The United States Court of Veterans Appeals has held that 
when the remand orders of the Board are not complied with, 
the Board itself errs if it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Therefore, the Board must again remand this issue to the RO 
for the following actions:
1.  The veteran should be scheduled for a 
social and industrial survey to determine 
the impact that his PTSD has on his 
ability to obtain and retain employment.  
In order to assist the counselor in 
providing the requested information, the 
claims folder must be made available and 
reviewed prior to the interview.  All 
findings should be set forth in a 
typewritten report.  

2.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that the above 
mentioned development has been completed 
in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action should be 
undertaken.  See 38 C.F.R. § 4.2 (1998).

3.  After ensuring that all requested 
development has been accomplished to the 
extent possible, the RO should again 
consider the veteran's claim for an 
increased rating for PTSD.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and should be given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board if 
otherwise in order.  

The purpose of this REMAND is to accomplish additional 
development of the record and adjudication, and the Board 
expresses no opinion as to any outcome.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals



 

